Citation Nr: 9924228	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  93 - 23 551	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of lumbar strain with degenerative disc disease and 
degenerative arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of thoracic strain with thoracic scoliosis.  

3.  Entitlement to service connection for degenerative disc 
disease or degenerative or traumatic arthritis of the 
thoracic spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971; from November 1971 to May 1973; and from July 1975 to 
March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision granted service connection 
for thoracic and lumbar strain with thoracic scoliosis, 
pursuant to a September 1989 decision by this Board, and 
assigned a 20 percent disability rating for that disability.  
The veteran thereafter appealed, seeking a rating in excess 
of 20 percent for thoracic and lumbar strain with thoracic 
scoliosis.  That claim was denied, and the veteran perfected 
that appeal by the timely submission of a Substantive Appeal 
(VA Form 9) on September 12, 1991.

This case was previously before the Board in August 1996, and 
was Remanded to the RO for additional development.

By virtue of a rating decision entered in November 1997, the 
veteran's service-connected back disability is currently 
rated separately as chronic lumbar strain with degenerative 
disc disease and degenerative arthritis of the lumbar spine, 
evaluated as 20 percent disabling; and as chronic thoracic 
strain with thoracic scoliosis, evaluated as 10 percent 
disabling.  The veteran continues to disagree with each 
foregoing evaluation.  For purposes of clarity, the Board 
notes that the terms "dorsal" and "thoracic" each refer to 
any of the 12 segments of the spinal vertebrae located 
between the cervical and lumbar vertebrae, hereinafter 
referred to as the thoracic vertebrae.  Reiber v. Brown,  7 
Vet. App. 513, 515 (1995).  

In addition, a Supplemental Statement of the Case was issued 
on October 21, 1998, which addressed claims, related to the 
veteran's originally certified claim for an increased rating 
for back disability, for service connection for degenerative 
disc disease of the thoracic spine and for degenerative or 
traumatic arthritis of the thoracic spine.  These claims are, 
accordingly, included in the appeal, as reflected in the 
third issue listed on the title page.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  A Board decision of September 1989 administratively 
granted service connection for lumbar and thoracic strain 
with thoracic scoliosis.  

3.  A rating decision of October 1990 assigned a 20 percent 
evaluation for lumbar and thoracic strain with thoracic 
scoliosis.

4.  In a rating decision entered in November 1997, the 
veteran's service-connected back disability was restated as 
lumbar strain with degenerative disc disease and degenerative 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling; and 
thoracic strain with thoracic scoliosis, evaluated as 10 
percent disabling.  

5.  Current manifestations of the veteran's lumbar strain 
with degenerative disc disease and degenerative arthritis of 
the lumbar spine include complaint of persistent pain with 
recurrent attacks and pain radiation into the lower 
extremities, productive, collectively, of severe overall 
disability.

6.  Current manifestations of the veteran's thoracic strain 
with thoracic scoliosis include muscle tenderness and motion-
related pain.  

7.  Arthritis of the thoracic spine, assessed subsequent to 
service, is related to trauma experienced in wartime therein.   

8.  Degenerative disc disease of the thoracic spine has not 
been demonstrated or diagnosed, and the claim is not 
plausible.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbar strain 
with degenerative disc disease and degenerative arthritis of 
the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (1998).

2.  The criteria for a 20 percent rating for thoracic strain 
with degenerative joint disease and thoracic scoliosis have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, §§  4.40, 4.45, 4.71a, Diagnostic 
Code 5291 (1998).

3.  Degenerative joint disease of the thoracic spine was 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

4.  The claim for degenerative disc disease of the thoracic 
spine is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's increased rating claims, 
as stated on the title page, are each "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  A 
claim for an increased rating is generally well grounded when 
the appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 (1992);  
Drosky v. Brown, 10 Vet. App. 251 (1997).  The Board also 
finds that the claim for service connection for degenerative 
or traumatic arthritis of the thoracic spine is likewise well 
grounded.  


I.  The Evidence

The veteran's report of service entrance examination, dated 
in May 1967, disclosed no pertinent abnormalities of the 
spine or musculoskeletal system.  In April 1971, he was seen 
for complaints of pain across the low back and down the left 
leg.  Examination disclosed paraspinal muscle spasm of the 
lumbar spine, left worse than right, and diminished sensation 
in the entire left leg pain, while X-ray studies revealed an 
increased lumbar lordosis.  The clinical impression was 
mechanical L-5 sprain.  In September 1972, findings inclusive 
of decreased sensation to pinprick in the distribution of the 
L5 lumbar vertebra were shown.  The clinical impression was 
herniated nucleus pulposus, L4-5.  In October 1972, the 
veteran complained of back pain which had its onset when he 
executed a "standing broad jump" two years earlier; the 
impression included mechanical low back pain.  In conjunction 
with the veteran's examination by VA in November 1973, the 
diagnosis was low back strain.  VA outpatient clinic records 
dated in June 1978 showed hard "knots" in the lower back 
paravertebral muscles, and the clinical impression was muscle 
spasm.  An entry in January 1979 cited the veteran's 
complaints of low back pain for an extended period of time, 
and the pertinent diagnosis was chronic muscle fatigue 
secondary to structural change, and scoliosis was noted.

Treatment records from a private physician, dated in November 
1980, cited the veteran's complaints of pain and discomfort 
in the back from the thoracic spine to the lumbar area which 
was attributed to chronic strain secondary to imbalance of 
the back.  An X-ray revealed some narrowing at the T5-6 
interspace.  Other records from that physician, dated in 
January 1982, noted findings of palpable subluxation of the 
mid-thoracic spine, diagnosed as thoracic subluxation and 
strain.  An abstract of the veteran's treatment, revised in 
1982, showed diagnoses of subluxation of spine, degenerative 
joint disease, cervical, thoracic, and thoracolumbar.  A 
report of VA examination, conducted in February 1981, cited 
the veteran's complaints of constant pain in the upper and 
lower back and the left leg.  Range of motion in the 
lumbosacral spine was limited to 90 percent of normal.  The 
examiner indicated that the veteran had essentially 
mechanical-type back pain, aggravated by activity.  X-rays of 
the spine revealed no abnormalities.  A report from a private 
physician shows that he treated the veteran in January and 
February 1982 for complaints of lumbar ands thoracic pain, 
with findings of pain at T9-10, L1-2, and L4-5.  Straight leg 
raising, Soto Hall, and thoracic percussion were each 
positive, and there was limitation of motion of the 
thoracolumbar spine on rotation and left lateral flexion, and 
pain in the thoracic spine on leaning to the left on forward 
flexion.  The clinical findings included curvature and 
subluxation at T2 through 4 and T 9 and 10, and at L1-2.  The 
diagnoses were subluxation, L1-2; lumbalgia; lumbar strain; 
and subluxation T4-5 and T9-10. 

X-ray studies from a private medical facility, dated in 
August 1983, revealed progressive changes at T4 involving 
hypertrophy and localized sclerosis of the right border with 
slight distortion of the spinal curve.  Scoliosis was present 
at the T4-5 level.  There were no abnormal findings of the 
lumbar spine other than sacralization at L4-5, and a slight 
sclerosis on both sides of the sacroiliac joints suggestive 
of mild degenerative reaction.  A letter from a private 
medical facility, dated in May 1984, noted that the veteran 
was under treatment for complaints of pain in the 
cervical and thoracic spine.  There were objective findings 
on examination of bilateral weakness in the cervical and 
thoracic muscles.  The clinical assessment was cervical and 
thoracic impingement, and a TENS unit was prescribed.  The 
veteran was placed on light duty due to back pain and muscle 
spasms for several months in 1984 and 1985, with restrictions 
against lifting.  VA outpatient treatment records reflect 
treatment of the veteran with Demerol, Flexeril, and Indocin, 
and trigger points were injected. 

A report from a chiropractor, dated in May 1985, cited the 
veteran's complaints of pain in the lower back at the L1-2 
levels, pain radiating down the left leg and hip, and severe 
pain in the upper thoracic region and right shoulder blade 
area.  X-ray studies revealed permanent instability of the 
thoracic and upper cervical areas of the spine.  The 
diagnosis was chronic recurring back pain with spinal nerve 
root pain and neuritis with neuralgia, chronic recurring back 
spasms and neck spasms producing palpable spasms in the 
thoracic and neck areas due to the instability of the middle 
and upper spinal regions.  Statements from a private 
physician, dated in October 1986 and November 1987, reflect 
that he treated the veteran for pain in the cervical 
paraspinal muscles because the removal of two ribs had caused 
his back to become unbalanced, resulting in persistent 
problems with musculoskeletal pain in the back.  In March 
1987, the veteran's medications included Demerol, Diazepam, 
Percodan, Amitriptyline, Trazadone, and Piroxicam.  A report 
of VA examination in May 1987 noted the veteran's complaints 
of extreme pain in the upper, middle, and low back.  X-ray 
examination disclosed no significant scoliotic curvature, but 
revealed the presence of degenerative changes in the thoracic 
spine.  

The veteran sustained a reinjury of his upper back in May 
1987, with findings of muscle spasm in the upper thoracic 
area.  He was subsequently seen for three days at Licking 
Memorial Hospital for treatment of cervical and thoracic 
pain.  Examination revealed a normal range of back motion, 
with pain on thoracic rotation, bilaterally.  Strength and 
sensation was normal, but pain to palpation was noted over 
the left thoracic paraspinal muscles.  The diagnosis was 
cervical and thoracic strain.  

A Board decision of September 1989 administratively granted 
service connection for chronic lumbar and thoracic strain 
with thoracic scoliosis.  That decision was implemented by 
rating decision of October 1989, which assigned a 10 percent 
evaluation for that disability pending another VA 
examination.  

A report of VA examination, conducted in May 1990, cited a 
history of inservice low back pain diagnosed as a herniated 
disc, as well as the veteran's current complaints of low back 
pain radiating into the buttocks and down the posterior and 
lateral aspects of his thighs, bilaterally.  Examination 
revealed that punch percussion of the spine produced pain at 
the T9 and 10 vertebrae and at the lower lumbosacral 
vertebrae.  Motion of the thoracolumbar spine was limited to 
45 degrees on forward flexion; 20 degrees on extension; 20 
degrees on lateral flexion, bilaterally, and 35 degrees on 
rotation, bilaterally.  Deep tendon reflexes and coordination 
were normal.  There was no report of sensory examination.  
The diagnoses included degenerative disc disease of the 
lumbar spine.

Another report of VA examination, also conducted in May 1990, 
cited the veteran's complaints of pain in the cervical, 
thoracic and lumbar areas.  Examination disclosed scoliosis 
of the thoracic spine and straightening of the normal 
lordotic curve of the lumbar spine, with arthritic changes, 
as well as muscle spasm in both the lumbar and thoracic 
paraspinal muscles.  Forward flexion was accomplished to 60 
degrees; extension to 10 degrees; and lateral bending to 20 
degrees, bilaterally.  The diagnoses included arthritis of 
the cervical thoracic and lumbar spine.

A rating decision of October 1990 increased the initial 
evaluation for the veteran's service-connected thoracic and 
lumbar strain with thoracic scoliosis from 10 to 20 percent 
disabling under Diagnostic Codes 5299-5295.  The veteran 
initiated the instant appeal, seeking an increased evaluation 
for his lumbar and thoracic disabilities.  

A report of VA examination, conducted in December 1991, noted 
the veteran's complaints of morning stiffness and pain in the 
low and upper back, requiring use of Darvocet, Percocet and 
Flexeril.  Examination of the back revealed a normal 
curvature, without tenderness to percussion or limitation of 
flexibility.  The sciatic notch was tender, and there was 
diminished sensation to pinprick and temperature in the L5 
segment on the left and in the T1-T2 segment on the left.  
Motor, sensory, and reflex examination disclosed no other 
deficits, and coordination was good.  The diagnoses included 
apparent mild left T1-T2 and left L5 radiculopathy, 
presumably related to protruded cervical and lumbar discs.  
The examiner indicated that the veteran was moderately 
impaired and might become a candidate for disc surgery.  

Another report of VA examination, conducted in December 1991, 
cited the veteran's complaints of daily pain throughout his 
spine, worsened on lifting, standing, or other activities.  
Examination disclosed that he rose from a seated position 
stiffly and that forward flexion was limited to 40 degrees 
and extension was limited to 10 degrees, while lateral 
bending was to 45 degrees.  There was a slight increase in 
the thoracic kyphosis, and tightness in the paraspinal 
muscles in the lumbar region.  X-ray studies revealed changes  
in the thoracic spine, including depression in the left side 
of the upper end plate of T5, and sacralization of L5.  

A report of MRI scan of the lumbosacral spine, conducted in 
December 1991, revealed degenerative disc disease at L5-S1 
with minimal disc protrusion at L5-S1 and no evidence of 
compression of the thecal sac.

A January 1992 letter from a private neurologist stated that 
she had seen the veteran for a neurological consultation.  
His complaints included low back pain with radiation to both 
legs.  A review of recent MRI studies of the cervical and 
lumbar spine disclosed degeneration of the L4 and L5 discs, 
without protrusion.  Outpatient physical therapy reports from 
Licking Memorial Hospital, dated in January 1992, show that 
an MRI scan revealed minimal disc protrusion at L5-S1.

A March 15, 1995 letter from a private orthopedist stated 
that he had seen the veteran for low back complaints, 
specifically in the mid-portion and left upper sacroiliac 
area, radiating into the calf of the left leg.  Medications 
then included Darvocet-N 100, Cataflam, and Amitriptyline.  
Examination revealed no scoliosis, list, muscle spasm, or 
limitation of motion, and sensation was intact.  Tenderness 
was present over the L4 area and the superior part of the 
left iliac crest.  Straight leg raising was positive on the 
left; the left leg was 1/2 inch longer than the right; knee 
reflexes were 1+, bilaterally, while ankle reflexes were only 
trace.  A review of an earlier MRI study revealed 
degenerative disc disease at L5-S1.  The clinical impression 
included degenerative disc disease, small posterior herniated 
nucleus pulposus at L5-S1; and chronic lumbosacral sprain 
secondary to diagnosis #1.  

A September 1995 evaluation of the veteran for outpatient 
physical therapy noted his complaints of low back pain, 
radiating into both posterior thighs.  Examination revealed 
forward flexion sufficient to bring the fingertips to the 
floor, with limitation of motion on right side bending and 
rotation.  Tenderness to palpation was present at L5, 
bilaterally, and at the left sciatic notch.  Ultrasound 
treatment to the bilateral L5 area was recommended.  X-ray 
studies of the lumbosacral spine were negative.  

A personal hearing was held at the Board in June 1996.  The 
appellant indicated that he experienced constant thoracic 
pain, varying only in degree, and muscle spasms on a weekly 
basis, and that he experienced a burning sensation in the 
buttocks, radiating down both legs, and causing numbness and 
tingling, limitation of motion, and impairment of function.  
He testified that his service-connected lumbar and thoracic 
disabilities, and his service-connected loss of two ribs, had 
caused or aggravated his current degenerative or traumatic 
arthritis and degenerative disc disease of the lumbar and 
thoracic spines.  A transcript of the testimony is of record.  

A letter from a private physician, dated in January 1997, 
reflected that he had previously seen the veteran for 
treatment of chronic low back pain with a combination of 
progressive back exercises and intermittent injections with 
Cortisone.  The veteran's then current complaints included 
aching pain in his low back at the end of a day's work, 
particularly after driving.  Examination disclosed tenderness 
in the low thoracic paraspinal muscles and in the area of the 
sacroiliac joint.  Lumbar flexion was to 75 degrees, 
extension to 15 degrees, ,and lateral bending to 20 degrees, 
bilaterally.  Motor, sensory, and reflex examination was 
within normal limits, and straight leg raising was negative.  
The reporting physician noted that he had again injected the 
veteran at the sacroiliac joints, bilaterally, and that he 
continued to use Darvocet, Cataflam, Alprozalom, and 
Amitriptyline.  X-ray studies of the lumbosacral spine in 
January 1997 disclosed no pertinent abnormalities.

A report of VA neurological examination, conducted in July 
1997, noted the veteran's complaints of persistent and 
progressive low back pain since he landed hard on a "jump" 
in service.  He complained chiefly of cervical, thoracic and 
lumbar pain.  Examination disclosed forward flexion to 60 
degrees and lateral bending to 20 degrees, bilaterally.  His 
gait was antalgic, and significant muscle spasm of the 
thoracic spine was found.  A diminished sensation to light 
touch and pinprick was noted over the sural nerve 
distribution, bilaterally.  Degenerative disc disease was 
shown at both the cervical and lumbar levels, consistent with 
clinical histories and radiographic examinations.  
Degenerative arthritis was also assessed, and the examiner 
indicated that it was reasonable to assume that trauma 
experienced by the veteran in service was a factor in his 
degenerative arthritis.  

A report of VA orthopedic examination, conducted in June 
1997, noted the veteran's inservice back injuries, and his 
current complaints of stiffness and pain in the upper and 
lower back when riding in a car or when lifting.  Current 
medications included Darvocet, Relafen, Amitriptyline, and 
Xanax.  X-ray studies revealed pertinent findings of 
degenerative arthritis of the cervical and lumbar spines, and 
a possible compression fracture at T6 of remote origin.  

X-ray studies of the thoracolumbar spine in June 1997 
revealed a mild right convexity of the thoracolumbar 
curvature, and a diffuse spondylosis deformans was 
demonstrated.  X-ray studies of the lumbar spine revealed 
probable sacralization of L5, with no significant 
degenerative change.  The diagnoses included mild spondylosis 
deformans in the thoracic spine and transitional vertebrae at 
the lumbosacral junction. 

II.  Analysis

Claim Not Well Grounded

For the reasons set forth below, the Board finds that the 
veteran has not met his burden of submitting evidence to 
support a belief that his claim of entitlement to service 
connection for degenerative disc disease of the thoracic 
spine is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

The appellant contends that he has degenerative disc disease 
of the thoracic spine as a result of injury sustained during 
active service, and that he currently experiences pain and 
impairment as a consequence of that injury. 

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

With respect to this aspect of the appeal, a comprehensive 
review of the veteran's entire medical record discloses no 
clinical findings or diagnoses of degenerative disc disease 
of the thoracic spine, i.e., service medical records and all 
subsequent medical evidence is silent for any finding or 
diagnosis of degenerative disc disease of the thoracic spine.  

When a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required to 
establish a well-grounded claim.  See Grottveit v. Brown, 5 
Vet. App. 93 (1993).  However, with respect to this aspect of 
the appeal, the veteran has not submitted any competent 
medical evidence or opinion which supports his claim that he 
has degenerative disc disease of the thoracic spine.  In the 
absence of competent medical evidence establishing the 
current presence of degenerative disc disease of the thoracic 
spine, then, a plausible claim for service connection 
therefor is not shown and such claim, accordingly, is not 
well grounded.  

Well-Grounded Claims

Service Connection for Degenerative Arthritis of the Thoracic 
Spine.

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

Service medical records reflect that the veteran complained 
of back pain in the aftermath of participating in a 'standing 
broad jump' in service.  Significantly, the physician who 
neurologically examined the veteran in July 1997 indicated 
that inservice trauma was a factor in the veteran's arthritis 
involving his cervical and lumbar spinal segments.  Given 
such opinion, the Board is of the view that the arthritis 
involving his thoracic spine, assessed in conjunction with 
the above-cited June 1997 X-ray examination, is, in all 
probability, related to such inservice incident of trauma.  
Accordingly, service connection for the same, which is to be 
rated together with his previously service-connected 
residuals of thoracic strain with thoracic scoliosis, is 
granted.  38 C.F.R. § 3.303.  




Entitlement to a Rating in Excess of 20 percent for Lumbar 
Strain with Degenerative Disc Disease and Degenerative 
Arthritis

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected residuals of a thoracic and lumbar strain with 
thoracic scoliosis, now evaluated as chronic lumbar strain 
with degenerative disc disease and degenerative joint disease 
and as chronic thoracic strain with degenerative joint 
disease and thoracic scoliosis.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the most current evidence of record is not adequate for 
rating purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to those 
disabilities, except as noted below. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

The veteran's service-connected lumbar strain with 
degenerative disc disease and degenerative arthritis is 
currently rated under  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293.  That Diagnostic Code (DC) provides that 
intervertebral disc syndrome will be rated as 20 percent 
disabling when moderate, with recurring attacks; as 40 
percent disabling when severe, with recurring attacks and 
intermittent relief; and as 60 percent disabling when of 
"pronounced" severity, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings compatible with the site of the 
diseased disc, and little intermittent relief.  

The Board finds that evaluation of the veteran's degenerative 
disc disease of the lumbar spine under DC 5285 (residuals of 
vertebral fracture); DC 5286 (complete bony fixation 
(ankylosis) of the spine, DC 5289 (ankylosis of the lumbar 
spine), DC 5292 (limitation of motion of the lumbar spine), 
DC 5294 (sacroiliac injury or weakness), or DC 5295 
(lumbosacral strain) would not yield a higher evaluation than 
that currently assigned under DC 5293.  To that point, the 
Board notes that the medical evidence of record reflects no 
demonstration or diagnosis of vertebral fracture, ankylosis 
or bony fixation, or sacroiliac injury or weakness.  In 
addition, a rating in excess of 20 percent for limitation of 
motion of the lumbar spine under DC 5292 requires a showing 
of severe limitation of motion.  A rating in excess of 20 
percent for lumbosacral strain under DC 5295 requires a 
showing of listing of the whole spine to the opposite side; 
positive Goldthwait's sign; marked limitation of forward 
bending in a standing position; loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility of 
forced bending.  The Board finds that evaluation of the 
veteran's lumbar strain with degenerative disc disease and 
degenerative arthritis under any diagnostic code other than 
DC 5293 would not yield a higher disability evaluation than 
the current 20 percent evaluation. 

With respect to this aspect of the appeal, the medical 
evidence of record, as set forth in detail by the Board 
hereinabove, indicates that the veteran's lumbar strain with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine is characterized by persistent pain with 
recurrent attacks and pain radiation into the lower 
extremities.  The foregoing are, in the Board's opinion, 
productive of the requisite severe overall disability 
necessary for the assignment of a 40 percent rating in 
accordance with the provisions of Diagnostic Code 5293.  
Accordingly, a related 40 percent rating, pursuant to DC 
5293, is granted.  

The Board finds, however, that such disability is not 
productive of sufficient impairment as to warrant the 
assignment of a yet higher (i.e., in excess of 40 percent) 
evaluation under the provisions of Diagnostic Code 5293, 
which requires, in order to award a 60 percent rating, 
intervertebral disc syndrome of 'pronounced' overall 
severity.  In this regard, the Board is constrained to 
observe that the report of the veteran's January 1992 VA 
examination reflects that pertinent disc disease-occasioned 
radiculopathy was indicated to be of only "mild" severity.  
Further, a recent statement from John D. Quimjian, M.D., 
dated in March 1995, on which the diagnoses included lumbar 
disc disease, reflect the physician's view that, while 
measures including the wearing of a low back support "for 
heavier activities" were deemed advisable, corrective 
surgery was not "recommend[ed]".    


Entitlement to a Rating in Excess of 10 percent for Thoracic 
Strain with Degenerative Arthritis and Thoracic Scoliosis

The veteran further seeks a rating in excess of 10 percent 
for thoracic strain with degenerative joint disease and 
thoracic scoliosis.  This disability is currently evaluated 
at the maximum allowable rating authorized under the 
provisions of Diagnostic Code 5291, in consideration of 
moderate to severe limitation of thoracic motion.  However, 
in view of the Board's grant of service connection for 
degenerative joint disease of the thoracic spine, the 
veteran's related disability is now evaluated as residuals of 
thoracic strain with degenerative joint disease and thoracic 
scoliosis.  

The Board finds that evaluation of the veteran's thoracic 
strain with degenerative joint disease and thoracic scoliosis 
under DC 5003 (degenerative arthritis) as well as  DC 5285 
(residuals of vertebral fracture) would not, in either 
instance, yield a higher evaluation than that currently 
assigned under DC 5291.  However, as the evidentiary record 
set forth above reflects, the veteran's service connected 
chronic thoracic strain is also manifested by findings 
including related musculature tenderness and pain on motion.  
These findings are significant, inasmuch as the provisions of 
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 must be considered 
in evaluating the disability at issue, and, with respect to 
the provisions of 38 C.F.R. § 4.40 in particular, the Board 
has also been attentive for indication of loss of functional 
ability specifically traceable to pain on use.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Within the purview of such analysis, the Board cannot 
overlook that, when examined by VA in January 1995, on which 
occasion tenderness in the low thoracic paraspinal 
musculature was noted, the veteran specifically complained of 
aching back pain at the end of the work day.  The Board finds 
that, in addition to the 10 percent evaluation assigned for 
the veteran's service connected thoracic strain with 
degenerative arthritis and thoracic scoliosis based upon 
limitation of thoracic motion, he is entitled to an 
additional 10 percent evaluation based upon his functional 
impairment stemming from muscle tenderness and motion-related 
pain.  In view of the foregoing, an increased rating of 20 
percent for residuals of thoracic strain with degenerative 
disc disease and thoracic scoliosis is granted.  


ORDER

An increased rating for residuals of lumbar strain with 
degenerative disc disease and degenerative arthritis of the 
lumbar spine is granted, to the extent indicated, subject to 
controlling regulations governing the payment of monetary 
benefits.

An increased rating for residuals of thoracic strain with 
degenerative joint disease and thoracic scoliosis is granted, 
to the extent indicated, subject to controlling regulations 
governing the payment of monetary benefits.

Service connection for degenerative arthritis of the thoracic 
spine is granted.  

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for degenerative disc 
disease of the thoracic spine is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

